*577MEMORANDUM **
Kulwinder Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his motion to reopen removal proceedings. We dismiss the petition for review.
In his motion to reopen, Singh sought a new order of voluntary departure after failing to depart within his original voluntary departure period. We lack jurisdiction to review the agency’s denial of the motion to reopen. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.2004) (order) (noting that this court lacks “jurisdiction to review the decision by the BIA to grant or deny a request for voluntary departure”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.